                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

RONALD DEVONE BALCOM,                          )
AIS #158439,                                   )
                                               )
          Plaintiff,                           )
                                               )
  v.                                           )       CASE NO. 1:19-CV-264-WHA
                                               )
DONALD VALENZA, et al.,                        )
                                               )
          Defendants.                          )

                                          ORDER

       This 42 U.S.C. § 1983 action is before the court on a complaint filed by Ronald

Devone Balcom challenging general conditions present at the Houston County Jail. On

April 12, 2019, the Magistrate Judge entered a Recommendation that this case be

summarily dismissed without prejudice because at the time Balcom filed this case he had

“three strikes” under 28 U.S.C. § 1915(g), was not in “imminent danger of serious physical

injury” and did not pay the full filing fee upon initiation of this case. Doc. 3 at 2–4; Dupree

v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (emphasis in original) (holding that an

inmate in violation of the three strikes provision of § 1915(g) who is not in imminent danger

of suffering a serious physical injury at the time he files the complaint “must pay the filing

fee at the time he initiates the suit.”). The Court in Dupree further held that “the proper

procedure is for the district court to dismiss the complaint without prejudice when it denies
the prisoner leave to proceed in forma pauperis pursuant to the provisions of § 1915(g)[.]”

Id.

       On April 18, 2019, Balcom filed an objection to the Recommendation in which he

alleges that one of the cases listed as a “strike” in the Recommendation, Balcom v.

Blumenfeld, et al., Case No. 1:09-CV-814-TMH-WC (M.D. Ala. Sept. 30, 2009), is not a

case filed by him. Doc. 4 at 3. However, the record in the 2009 case refutes this allegation.

Specifically, the complaint in Balcom v. Blumenfeld, et al., Case No. 1:09-CV-814-TMH-

WC is filed by Ronald Devone Balcom, AIS #158439. In addition, the in forma pauperis

application submitted with the complaint in such case contains information relative to

Ronald Devone Balcom, AIS #158439. Finally, a thorough review of the complaints in

the instant case and the 2009 case demonstrates that the signatures of Ronald Devone

Balcom on these complaints are virtually identical. It is therefore clear to the court that

Baclom has simply forgotten he filed a case with this court in August of 2009.

       Accordingly, it is hereby ORDERED as follows:

       1. The objection filed by the Plaintiff is OVERRULED.

       2. The Recommendation of the Magistrate Judge is ADOPTED.

       3. The motion for leave to proceed in forma pauperis filed by Ronald Devone

Balcom (Doc. 2) is DENIED.




                                              2
        4. This case is DISMISSED without prejudice in accordance with the provisions

of 28 U.S.C. § 1915(g) for Balcom’s failure to pay the full filing fee upon initiation of this

case.

        A separate Final Judgment will be entered.

        DONE this 19th day of April, 2019.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE




                                              3
